Citation Nr: 1412947	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-39 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

Competent and credible evidence establishes that the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.   38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service. 38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in Vietnam as a munitions maintenance specialist.  Given his military occupational specialty, it is conceded that he was exposed to considerable noise during service.  VA testing establishes that the Veteran has current diagnoses of bilateral hearing loss and tinnitus.  In a May 2010 statement, a private physician opined that the Veteran's noise exposure in service caused bilateral hearing loss and tinnitus.  This opinion was based on an accurate recitation of the Veteran's medical history.  It is acknowledged that there are two VA examination opinions from 2008 and 2009 which are to the contrary.  Both opinions are couched in speculative language and place emphasis on the apparent delayed onset of hearing problems.  The Board finds the Veteran's hearing testimony clarifying the onset of his hearing problems as contemporaneous with active duty, as well as his limited noise exposure after service to be highly probative.  Bearing in mind the benefit of the doubt doctrine, service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


